      Case 2:20-cv-00726-KJM-DB Document 10 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KANE MICHAEL THOMPSON,                             No. 2:20-cv-0726 KJM DB P
12                       Petitioner,
13            v.                                         ORDER
14    M.E. SPEARMAN,
15                       Respondents.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. (ECF No. 1). The matter was referred to a United States

19   Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 2, 2020, the magistrate judge issued findings and recommendations, which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within thirty days. (ECF No. 8). Petitioner has

23   not filed objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                        1
     Case 2:20-cv-00726-KJM-DB Document 10 Filed 01/21/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations issued October 2, 2020 (ECF No. 8) are
 5   ADOPTED in full;
 6          2. This action is DISMISSED as duplicative of Thompson v. Spearman,
 7   No. 2:19-cv-2328 KJM DB P, and
 8          3. The court DECLINES to issue the certificate of appealability referenced in 28 U.S.C.
 9   § 2253.
10   DATED: January 20, 2021.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
